Citation Nr: 1431734	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-19 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for a bilateral hearing loss disability, including the propriety of the rating reduction from 20 percent to 0 percent, effective May 1, 2010.  

2.  Entitlement to a 10 percent disability rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 (2013).


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1990 to November 1992, from May 1997 to September 1997, and from January 2003 to June 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2011, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran filed a timely Notice of Disagreement and perfected an appeal to the RO's January 2010 rating decision which reduced his service-connected bilateral hearing disability rating from 20 percent disabling to 0 percent, effective May 1, 2010.  

2.  In an October 2011 rating decision (located in the Veteran's Virtual VA electronic file), the RO found clear and unmistakable error in its January 2010 rating decision which reduced the Veteran's service-connected bilateral hearing loss disability from 20 percent to 0 percent; the October 2011 rating decision reinstated the 20 percent rating.  

3.  The Veteran is service-connected for a bilateral hearing loss disability, rated as 20 percent disabling and condyloma acuminate and folliculitis of the thighs and gluteal areas, rated as noncompensable.  





CONCLUSIONS OF LAW

1.  There remains no alleged error of fact or law in the determination being appealed, that is, entitlement to restoration of the 20 percent rating for bilateral hearing loss; therefore, the appeal is dismissed.  38 U.S.C.A. § 7105 (West 2002).

2.  There is no legal entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Restoration of Rating

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  In the present case, the benefit the Veteran requested on appeal - restoration of the 20 percent rating - was granted in an October 2011 rating decision.  At no time during the relevant appeal period has the Veteran alleged entitlement to a higher rating.  It is noted that the October 2011 rating decision was associated with the Veteran's electronic file on Virtual VA and not his physical claims file.  Although a Supplemental Statement of the Case (SSOC) was issued in March 2013, it is evident that the October 2011 rating decision was not considered before the issuance of the March 2013 SSOC.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Multiple Noncompensable Service-Connected Disabilities 

Whenever a Veteran is suffering from two or more separate permanent service- connected disabilities of such character as to clearly interfere with normal employability, even though none of the disabilities may be of compensable degree under the Rating Schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of non-compensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).  In this regard, the October 2011 rating decision reinstated the Veteran's 20 percent rating for bilateral hearing loss.  Therefore, the Veteran's claim for compensation under 38 C.F.R. § 3.324 is moot.  Accordingly, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).


ORDER

The appeal for entitlement to restoration of a 20 percent rating for a bilateral hearing loss disability, including the propriety of the rating reduction from 20 percent to 0 percent, effective May 1, 2010, is dismissed.

Entitlement to a 10 percent disability rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 is denied.




____________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


